                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                          EASTERN DIVISION

United States of America

     v.                               2:19-cr-174
                                      Chief Judge Marbley

Michael Thomas Sutherin

                                ORDER
     There being no objections, the Court hereby adopts the Report
and Recommendation of the Magistrate Judge (ECF No. 40) that the
defendant’s guilty pleas be accepted.         The Court accepts the
defendant’s pleas of guilty to Counts 3, 6, 9 and 11 of the Indictment,
and he is hereby adjudged guilty on these counts.      The Court will
defer the decision of whether to accept the plea agreement until the
sentencing hearing.


Date: March 9, 2020                s\Algenon L. Marbley
                              Algenon L. Marbley
                              Chief United States District Judge
